Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                            Nos. 04-19-00438-CR & 04-19-00450-CR

                                EX PARTE Robert METZGER

                   From the 216th Judicial District Court, Kerr County, Texas
                                    Trial Court No. A1920
                                               and
                 From the 216th Judicial District Court, Gillespie County, Texas
                                     Trial Court No. 7000
                        Honorable N. Keith Williams, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s orders denying habeas
corpus relief are AFFIRMED.

       SIGNED August 26, 2020.


                                                  _____________________________
                                                  Luz Elena D. Chapa, Justice